Citation Nr: 0908160	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1972.  The Veteran died in February 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  As acknowledged by the appellant's 
representative in July 2008, the issue of service connection 
for the cause of the Veteran's death is the only issue having 
been appealed to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the Veteran died.  According to the 
Certificate of Death, the cause of death was liver cancer.  
In April 2006, a VA examiner indicated that the Veteran had a 
large hepatic lesion which was consistent with 
adenocarcinoma.  She opined that although the Veteran had an 
inservice history of hepatitis, the cause was unknown.  He 
did not thereafter have a history of chronic hepatitis or 
liver disease.  She concluded that it was unlikely that there 
was a relationship between his episode of hepatitis during 
service and the fatal adenocarcinoma of the liver.  At best, 
she opined that a relationship could not be determined.  

In November 2006, the appellant indicated that the Veteran's 
treating oncologist from the VA Medical Center in Ann Arbor 
had told her that the Veteran's cancer was related to 
inservice hepatitis.  In April 2007, she indicated that the 
Veteran had been treated at the Battle Creek VA Medical 
Center, the Ann Arbor VA Medical Center, and the Detroit VA 
Medical Center.  She stated that all of the Veteran's records 
were located at the Battle Creek VA Medical Center and at the 
Ann Arbor VA Medical Center, but these facilities would not 
release the Veteran's medical records to her.  When reference 
is made to pertinent medical records, especially records in 
VA's possession, VA is on notice of their existence and has a 
duty to assist a claimant to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records 
should be obtained in compliance with VA's duty to assist.  
In addition, on remand the appellant should be afforded the 
opportunity to submit any medical opinion that she may have 
relating to the cause of the Veteran's liver cancer.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant may submit any medical 
opinion that she may have relating to the 
cause of the Veteran's liver cancer, to 
include any opinion that has been 
provided to her by the Veteran's treating 
oncologist.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the Battle 
Creek VA Medical Center and at the Ann 
Arbor VA Medical Center.  

3.  The AMC should undertake any other 
indicated action, and then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

